By the Court.

Benning J.
delivering the opinion.
The Court below, was requested to charge, among other things, this : “ That by the expiration of the charter of said bank, on the first day of January 1852, said plaintiff’s cause of aótion became extinguished, and he could not recover.”
Ought the Court to have charged it ? This is the only question decided by this Court, and the decision is, that the Court ought to have charged it.
My reasons for being in favor of this decision, are to be found, fully stated, in Moultrie, et al. vs. Smiley & Neal, 16 Ga. Rep., p. 339, and in Robison vs. Lane, 19 Ga. Rep. 337, they therefore, need not be repeated here.
McDonald, J. concurred.